 Case 3:20-cv-01249-L-BN Document 16 Filed 06/17/20                    Page 1 of 3 PageID 192



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

CHRISTOPHER MICHAEL HINSHAW,                      §
                                                  §
                 Petitioner,                      §
v.                                                §   Civil Action No. 3:20-CV-1249-L-BN
                                                  §
LORIE DAVIS, Director,                            §
Texas Department of Criminal Justice              §
Correctional Institutions Division,               §
                                                  §
                 Respondent.                      §

                                              ORDER

       On May 18, 2020, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“May 18 Report”) (Doc. 6) was entered, recommending that the court dismiss

without prejudice this habeas action brought pursuant to 28 U.S.C. § 2254 for failure to exhaust state

court remedies. On May 22, 2020, the Findings, Conclusions and Recommendation of the United

States Magistrate Judge (“May 22 Report”) (Doc. 13) was entered, recommending that the court

deny Petitioner’s request to stay and abate this proceeding (Doc. 8) and deny his remaining pending

motions (Docs. 9, 10, & 11) for copies, appointment of counsel, and an evidentiary hearing without

prejudice. The magistrate judge also recommended, for the reasons previously explained in the May

18 Report, that the court dismiss without prejudice this action as a result of Petitioner’s failure to

exhaust his state court remedies.

       On June 8 and 11, 2020, Petitioner filed a Motion for Reconsideration and Supplement to

the Motion for Reconsideration (Docs. 14, 15) in response to the May 18 Report (Doc. 6),

contending that his request for habeas relief should be considered under 28 U.S.C. §




Order – Page 1
 Case 3:20-cv-01249-L-BN Document 16 Filed 06/17/20                                 Page 2 of 3 PageID 193



2244(b)(i)(B)(ii)1 and (d). The court construes Petitioner’s Motion for Reconsideration and

Supplement (Docs. 14, 15) as objections to the May 18 Report and recommendation that this action

under section 2254 should be dismissed without prejudice for failure to exhaust administrative

remedies. Petitioner’s reliance on sections 2244(b) and (d) is misplaced. Section 2244(b) is

inapplicable, as the magistrate judge did not determine that Petitioner’s habeas application was

successive. Section 2244(d), which applies to equitable tolling of the applicable statute of

limitations, also has no relevance to whether Petitioner exhausted his administrative remedies before

filing his habeas application. The court, therefore, overrules Petitioner’s objections.

       Accordingly, having reviewed the pleadings, file, record in this case, and Report, and having

conducted a de novo review of that portion of the May 18 Report to which objection was made, the

court determines that the findings and conclusions of the magistrate judge in the May 18 and 22,

2020 Reports are correct, and accepts them as those of the court. The court, therefore, dismisses

without prejudice this section 2254 habeas action for failure to exhaust administrative remedies;

denies Petitioner’s request to stay or abate the proceedings in this case (Doc. 8); and denies without

prejudice Petitioner’s remaining motions (Docs. 9, 10, & 11).

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.2 The court determines that Petitioner has failed to

       1
           Section 2244 does not contain a subsection (b)(i)(B)(ii).
       2
           Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                 (a)       Certificate of Appealability. The district court must issue or deny a certificate of
       appealability when it enters a final order adverse to the applicant. Before entering the final order, the
       court may direct the parties to submit arguments on whether a certificate should issue. If the court
       issues a certificate, the court must state the specific issue or issues that satisfy the showing required
       by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but

Order – Page 2
 Case 3:20-cv-01249-L-BN Document 16 Filed 06/17/20                               Page 3 of 3 PageID 194



show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that a notice

of appeal is filed, Petitioner must pay the $505 appellate filing fee or submit a motion to proceed in

forma pauperis on appeal.

       It is so ordered this 17th day of June, 2020.



                                                               _________________________________
                                                               Sam A. Lindsay
                                                               United States District Judge




       may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
       motion to reconsider a denial does not extend the time to appeal.

                 (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
       appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
       court issues a certificate of appealability.

Order – Page 3
